          Case 2:21-cv-00529-JCZ Document 8 Filed 06/17/21 Page 1 of 1




                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF LOUISIANA

  GABRIEL O. HUNTER                                       CIVIL ACTION


  VERSUS                                                  NO: 21-529


  MARCUS MYERS, WARDEN                                    SECTION: "A" (5)


                                       ORDER

      The Court, having considered the record, the applicable law, the Report and

Recommendation of the United States Magistrate Judge, and the Plaintiff’s objection to

the Magistrate Judge's Report and Recommendation, hereby approves the Report and

Recommendation of United States Magistrate Judge and adopts it as its opinion in this

matter.

      Accordingly;

      IT IS ORDERED that Plaintiff Gabriel Hunter’s request for an emergency stay of

trial is DENIED and his 28 U.S.C. § 2254 Petition for the issuance of a writ of habeas

corpus is DISMISSED WITH PREJUDICE.

      June 17, 2021

                                 _______________________________
                                          JAY C. ZAINEY
                                   UNITED STATES DISTRICT JUDGE
